Citation Nr: 0305984	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-06 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of ingrown 
toenails.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from February 1953 to 
February 8, 1957 and from February 25, 1957 to February 1961.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In March 2000, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  38 U.S.C.A. 
§ 7107(c) (West 2002).  

In August 2000, the Board remanded this matter to the RO for 
further development.  This appeal has been returned to the 
Board for appellate review.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  


FINDINGS OF FACT

1.  The evidence establishes that the veteran had chronic 
problems with his toenails during and after service.   

2.  The medical evidence establishes that the residuals of 
the veteran's ingrown toenails are related to problems that 
the veteran had with his toenails during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's behalf, 
residuals of ingrown toenails were incurred in service.  
38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the veteran's claim for service 
connection for residuals of ingrown toenails.  If there were 
any deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for residuals of an ingrown toenail.  No 
further assistance in developing the facts pertinent to the 
issue is required.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2001); Layno v. Brown, 6 Vet. App. 
465 (1994).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. 38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 
14 Vet. App. 39 (2000).  For some factual issues, competent 
lay evidence may be sufficient. Lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. § 3.102 (2002).

The veteran maintains that he had severe ingrown toenails and 
that he was treated for the disorder during service.  
Specifically, the veteran asserts that his foot problems 
began in the late 1950's or early 1960's.  

The veteran's service medical records have not been located.  
However, the Report of a Medical Examination for enlistment 
in the National Guard in May 1978 is of record.  On 
examination, the veteran's feet were found to be normal.  As 
to his medical history, the veteran indicated that his health 
was good and he denied having any foot trouble, and all other 
significant medical or surgical history.  

Lay statements dated in 1999 provide that the veteran has had 
problems with his feet for a number of years.  The veteran's 
spouse indicated that the veteran had had problems with his 
feet for the last 20 years.  The veteran's children provide 
in statements that they had been aware of the veteran's foot 
problems since at least 1977.  A J.R. indicated that he 
worked with the veteran from 1968 to 1986 and that the 
veteran had problems with his feet.  In a statement dated in 
October 2002, J.Y. testified that the veteran had both of his 
big toe nails removed in 1961.  

VA outpatient treatment records note medical attention from 
VA for the veteran's toe disorder for the first time in 2001.  
(The report of a July 1993 VA general examination is negative 
for complaints regarding a foot or toe problems, and there is 
no indication that the veteran's feet were examined.)  A 
February 2001 entry reflects that the veteran reported having 
had his toe nails removed and that he continued to have 
ingrown nails and needed them removed.  In March 2001, it was 
noted that the veteran was to receive an appointment to have 
his toe nails removed.  

In April 2001, the veteran underwent a VA examination to 
determine the etiology of his ingrown toenail disorder.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported that he had his ingrown toenails removed while in 
the service in the late 50's or early 60's and that he 
underwent an oblation a few months after he separated from 
service (although those documents are not of record).  The 
examiner noted that the veteran produced some fragments of 
nails in a jar that had been removed approximately three 
months prior to the date of the examination.  At the 
conclusion of an examination of the feet, the examiner 
diagnosed the veteran as having residuals of nail oblation 
with recurrent fragmented nail growth.  As to the etiology of 
the disorder, the examiner stated that findings of both great 
toenail oblations were consistent with a procedure having 
been done several years before secondary to the overgrowth of 
perimeter tissue and that the physical findings were 
consistent with a procedure having been done approximately 30 
years before.  The examiner noted that the toe disorder was 
not related to the veteran's diabetic condition.  The 
examiner opined that it was as likely as not that the veteran 
did have recurrent problems with ingrown toenails during 
service.  

While the medical evidence does not reflect that the veteran 
has had chronic problems with his toenails, the veteran's 
testimony and lay statements support his claim.  In that 
connection, the nature of the veteran's disorder is a 
condition observable by a layperson.  See Savage v. Gober, 
supra.  Based on the testimonies provided, it can be 
concluded the veteran's ingrown toenail problems have been 
chronic since he separated from service.  Moreover, the VA 
examiner in April 2001 associated the disorder with service.  
Applying the reasonable doubt doctrine, the Board is of the 
view that service connection for residuals of ingrown 
toenails is warranted.  38 U.S.C.A. § 501; 38 C.F.R. § 3.102, 
3.303.  


ORDER

Service connection for residuals of ingrown toenails is 
granted.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

